DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
In the October 9, 2022 submission, claims 1-23 were presented for consideration.  Claims 1-23 are pending.

Claim Objections
Claims 21-23 are objected to because of the following informalities: as presented, claims 21-23 mirror the limitations cited in claims 16-18, and as such, provide duplicate limitations supported by the same base claim (e.g., claim 12).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al., US Patent Application Publication No. 2012/0065764 (published March 15, 2012, hereinafter LU), in view of Pulver, US Patent Application Publication No. 2001/0050175 (published December 13, 2001, hereinafter PULVER).

As per claim 1, LU teaches of a computer-implemented method for determining processing parameters of a processing tool (fig. 6 and p19: computer-implemented processing tool/control method configured to monitor and control steps of the fabrication process), comprising:
loading a processing probe apparatus (PPA) into the processing tool (see ), the PPA comprising a substrate and an active layer (see par. 13-14: wafer situated on the chuck table, such that the front/active surface is positioned for application material), the active layer comprising a processor (see par. 2: active circuits located on the front surface), a plurality of sensors (see fig. 1-3; and par 16-18 and 20-21: system employs a plurality of sensors on the chuck table (e.g., pressure, position, etc.) for capturing process data), a power source (see par. 18: control box processes power signal and uses input as a means for further control), a communication device (see par. 28: control box communications with a variety of computing devices), 
running a processing recipe on the processing tool (see par. 19: system uses a set of instructions to further control steps in the fabrication process);
causing the PPA to measure processing parameters of the processing tool while the processing recipe is being run (see par. 15-16, and 18-20: a variety of sensors are employed in measuring processing environments and communicating the data to the control tool in an effort to further define operations and optimize processing);
receiving measured processing data from the PPA (see par. 18-20: measured data is captured and relayed for refining operations); and
analyzing the measure processing data to determine the processing parameters (see par. 19: measurements are captured, analyzed and based on results, the system provides further controlling steps (e.g., if processing parameters are not within specified predetermined processing is paused/stopped)).
While LU focuses on fabrication processing wherein tape lamination and bonding process is employed to the front/active side of the wafer (see par. 19 and 24), the art fails to explicitly address an interconnect and a shield layer, the shield layer being operable to prevent electromagnetic (EM) radiations within the processing tool from interfering measurements and signal processing performed by components of the active layer.  
	Like LU, PULVER is directed to adding a bonded shield in the fabrication process.  However, PULVER further teaches of adding a shielding material to the active layer which prevents EM interference during communication within the system during fabrication processing (see fig. 4-8; and par. 43 and 55-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of PULVER's computer-implemented method of applying a shielded layer to the active layer during processing, with LU's computer-implemented method of shielding the active circuits on the wafer, to minimize workpiece interference with active processing components within the system during the fabrication process.	

As per claim 2, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the computer-implemented method of claim 1, wherein the plurality of sensors are resistance thermal detectors (RTDs), thermocouples, or optical sensors (see par. 22 and 30: system employs the use of optical and/or magnetic sensors).

As per claim 3, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the computer-implemented method of claim 2, wherein the PPA further comprises one or more placement sensors, the one or more placement sensors configured to detect a relative position between the PPA and an electrostatic chuck (ESC) of the processing tool (see par. 20-22: multiple position sensors are placed respective of the chuck table to monitor relative positions between the workpiece and table during operations).

As per claim 4, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the computer-implemented method of claim 3, wherein the one or more placement sensors are configured to sense an onset of electrostatic clamping and provide a time reference to start temperature measurements for the plurality of sensors (see par. 19 and 22: optical and/or magnetic placement sensors are used to monitor positions and detect processing parameters with respect to operations over time, and make a determination if measured values fall within preset limits. 

As per claim 5, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the computer-implemented method of claim 1, wherein the PPA further comprises a barrier layer, the barrier layer having a substantially flat top surface and being disposed on top of the active layer, the active layer being disposed on top of the substrate (see par. 2 and 14-16: a barrier layer is applied to the top surface layer in an effort to protect the circuitry, wherein during the lamination process tape is applied to the front/top layer as a means to protect the active circuits).

As per claim 6, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PULVER further teaches of the computer-implemented method of claim 1, wherein the active layer further comprises a fill material operable to fill spaces between components of the active layer (see par. 52-53: film is placed on the surface between the active layer and components).

As per claim 10, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the computer-implemented method of claim 1, wherein the PPA further comprises a barrier layer, the barrier layer having a substantially flat bottom surface, the active layer being disposed on top of the barrier layer, the substrate being disposed on top of the active layer (see par. 2 and 14: the front/active side of the substrate contain circuitry which is shielded during the lamination process, wherein the bottom barrier layer is flat and rest on the support table).

As per claim 11, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the computer-implemented method of claim 1, wherein the active layer further comprises a thermal conduction medium, the plurality of sensor being disposed on a first surface and a second surface of the thermal conduction medium, the first surface and the second surface being opposite to each other (see fig. 1; and par. 2, 14 and 25: the front side of the table contains active circuits and subject to heat stresses during the bonding process, wherein the back/opposite side surface is supported on the table).

As per claim 12, LU teaches of an apparatus for determining processing parameters of a processing tool (fig. 6 and p19: computer-implemented processing tool/control method configured to monitor and control steps of the fabrication process), comprising:
a substrate and an active layer (see par. 13-14: wafer situated on the chuck table, such that the front/active surface is positioned for application material), the active layer comprising:
a processor (see par. 2: active circuits located on the front surface);
a plurality of sensors (see fig. 1-3; and par 16-18 and 20-21: system employs a plurality of sensors on the chuck table (e.g., pressure, position, etc.) for capturing process data);
a power source (see par. 18: control box processes power signal and uses input as a means for further control);
a communication device (see par. 28: control box communications with a variety of computing devices);
an interconnect (see par. 19: the control box captures data and uses a set of instructions to further control steps in the fabrication process); and
one or more placement sensors, the one or more placement sensors configured to detect a relative position between the apparatus and an electrostatic chuck (ESC) of the processing tool (see par. 20-22: multiple position sensors are placed respective of the chuck table to monitor relative positions between the workpiece and table during operations).
LU teaches of a fabrication processing system wherein tape lamination and layered bonding is employed to the active side of the wafer (see par. 19 and 24), but fails to explicitly focus on a shield layer, the shield layer being operable to prevent electromagnetic (EM) radiations within the processing tool from interfering measurements and signal processing performed by components of the active layer.  
	PULVER is directed to adding a bonded shield in the fabrication process, wherein the reference further focuses on adding shielding material to the active layer to prevent EM interference during communication within the system during the fabrication process (see fig. 4-8; and par. 43 and 55-56).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of PULVER's system which uses a shielded layer to protect the active layer during processing, with LU's system of shielding the active circuits on the wafer, to minimize workpiece interference with system-wide processing components during the fabrication process.	

As per claim 13, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the apparatus of claim 12, wherein the plurality of sensors are resistance thermal detectors (RTDs), thermocouples, or optical sensors; and wherein the one or more placement sensors are configured to sense an onset of electrostatic clamping and provide a time reference to start temperature measurements for the plurality of sensors (see par. 20-22: multiple optical and/or magnetic position sensors are placed respective of the chuck table to monitor relative positions during operations).

As per claim 14, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the apparatus of claim 12, further comprising a barrier layer, the barrier layer having a substantially flat top surface and being disposed on top of the active layer, the active layer being disposed on top of the substrate (see par. 2 and 14-16: a barrier layer is applied to the top surface layer in an effort to protect the circuitry, wherein during the lamination process tape is applied to the front/top layer as a means to protect the active circuits).

As per claim 15, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein PULVER further teaches of the apparatus of claim 12, wherein the active layer further comprises a fill material operable to fill spaces between components of the active layer (see par. 52-53: film is placed on the surface between the active layer and components).

As per claim 19, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the apparatus of claim 12, further comprising a barrier layer, the barrier layer having a substantially flat bottom surface, the active layer being disposed on top of the barrier layer, the substrate being disposed on top of the active layer (see par. 2 and 14: the front/active side of the substrate contain circuitry which is shielded during the lamination process, wherein the bottom barrier layer is flat and rest on the support table).

As per claim 20, the combination of LU and PULVER teaches all of the limitations noted in the base claim(s) as outlined above, wherein LU further teaches of the apparatus of claim 12, wherein the active layer further comprises a thermal conduction medium, the plurality of sensor being disposed on a first surface and a second surface of the thermal conduction medium, the first surface and the second surface being opposite to each other (see fig. 1; and par. 2, 14 and 25: the front side of the table contains active circuits and subject to heat stresses during the bonding process, wherein the back/opposite side surface is supported on the table).

Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over LU and PULVER as applied to claims 1-6, 10-15 and 19-20 above, and further in view of Yamazaki et al., US Patent and Trademark Application Publication No. 2014/0183530 (published July 3, 2014, hereinafter YAMAZAKI).

As per claim 7, the combination of LU and PULVER teach all of the limitations noted in the base claim(s) as outlined above, wherein the references focus on using a variety of sensors to capture and measure operational data relative to the layered material.  However, the references fail to explicitly teach of the computer-implemented method of claim 1, wherein the active layer further comprises an optical charging system, the optical charging system being operable to charge the power source without physically contacting the PPA.
Like LU and PULVER, YAMAZAKI teaches of a method of capturing measured data, while also focusing on capturing transmitted and received data over several oxide semiconductor layers, without physical connection (see par. 92 and 600-602).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YAMAZAKI's system of capturing transmitted and received data over the semiconductive layers, with U and PULVER's system for capturing measured data during processing, to test circuitry and ensure operability of the system/circuits on chips during the fabrication process.	

As per claim 8, the combination of LU and PULVER teach all of the limitations noted in the base claim(s) as outlined above, wherein the references focus on using a shield layer(s) to protect circuitry on the substrate.  However, the references fail to explicitly teach of the computer-implemented method of claim 7, wherein the shield layer comprises a first optical opening that is optically transparent to allow lights with a first range of frequencies to pass through and reach to the optical charging system. 
Like LU and PULVER, YAMAZAKI teaches of a system and method for using a protective layer over the circuitry, while also focusing on capturing transmitted and received data over several oxide semiconductor layers, openings in the layers provide for the transmission of visible light to the various layers, and filters may be used to further facilitate transmission (see par. 624-627).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YAMAZAKI's system and method of providing layered openings to facilitating the transmission of data, with U and PULVER's system for capturing measured data during processing, to test circuitry and ensure operability of the system/circuits on chips during the fabrication process.

As per claim 9, the combination of LU and PULVER teach all of the limitations noted in the base claim(s) as outlined above, wherein the references focus on using a shield layer(s) to protect circuitry on the substrate.  However, the references fail to explicitly teach of the computer-implemented method of claim 8, wherein the shield layer comprises a second optical opening operable to allow the communication device to communication with a receiver outside the PPA. 
Like LU and PULVER, YAMAZAKI teaches of a system and method for using a protective layer over the circuitry, while also focusing on a method of relaying data to communication devices outside the PPA, whereby forming a connection to relay data to a display panel (see par. 626-631).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of YAMAZAKI's system and method of providing communication through the shielded layers, to outside resources, with LU and PULVER's system for capturing measured data during processing, to provide a reference source which can be used to observe and monitor test circuitry and ensure operability of the system/circuits on chips during the fabrication process.

As per claim 21, the combination of LU, PULVER  and YAMAZAKI teaches all of the limitations noted in the base claim(s) as outlined above, wherein YAMAZAKI further teaches of the apparatus of claim 12, wherein the active layer further comprises an optical charging system, the optical charging system being operable to charge the power source without physically contacting the apparatus (see par. 92 and 600-602).

As per claim 22, the combination of LU, PULVER  and YAMAZAKI teaches all of the limitations noted in the base claim(s) as outlined above, wherein YAMAZAKI further teaches of the apparatus of claim 21, wherein the shield layer comprises a first optical opening that is optically transparent to allow lights with a first range of frequencies to pass through and reach to the optical charging system (see par. 624-627).

As per claim 23, the combination of LU, PULVER  and YAMAZAKI teaches all of the limitations noted in the base claim(s) as outlined above, wherein YAMAZAKI further teaches of the apparatus of claim 22, wherein the shield layer comprises a second optical opening operable to allow the communication device to communication with a receiver outside the apparatus (see par. 626-631).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown et al., US Patent No. 7,480,129, Parkhe et al., US Patent No. 9,196,514, and Cowan et al., US Patent No. 7,292,057, focus on providing a support system and computer-implemented method for adding a shielding/protective layer to wafers during the fabrication process. 

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119